The prior history of this litigation may be seen in 200 Ala. 187,75 So. 935, and 203 Ala. 474, 83 So. 484. This appeal is from a decree overruling exceptions to the register's report of a sale made in lieu of partition. Two questions are presented for review.
In the first place appellant, defendant below, alleges that the sale was not made on the day advertised. Sale was made on April 12, 1920. In the transcript there appears, as of date March 1, 1920, a copy of a paper purporting to be the register's advertisement of a sale to be made on April 5, 1920. But the register's report of sale, date April 12, 1920, shows that it had been made on the same day, "the day advertised for the sale," and it must be presumed, in the absence of a showing to the contrary, that the register's report correctly stated the fact. The copy of the paper found in the transcript shows nothing to the contrary. It is no proper part of the record, nor was it introduced in evidence. If, however, it might be considered at all, it would only require an inference that the register had changed his mind as to the date on which the sale should be made.
In the next place appellant contends, in line with exceptions noted against the report of the sale, that the property sold for an amount greatly less than its real value. Schloss-Sheffield Co. v. Borden, 201 Ala. 628, 79 So. 190. We would be disposed to accede to this contention and its proper result but for the facts now to be stated. As will appear from the report of this case referred to at the outset of this opinion, appellee had become the owner of an undivided half interest in the land in question — the interest of W. J. Wilson, appellant's husband — by the purchase of a mortgage, its foreclosure, and judicial proceedings in confirmation thereof. Appellant and her husband had made common cause against appellee's claim of interest in the land. Appellant's husband appeared at the sale, denounced the proceeding as fraudulent, informed persons present that the purchaser would take nothing by his purchase, and made demonstrations of hostility which appear to have had the effect of intimidating prospective purchasers who attended the sale with a view to bidding on the property. These facts were made known to the court at the hearing of appellant's exceptions to the report of sale; but they elicited no explanation from appellant. Considering appellant's relation to W. J. Wilson, their relations to this litigation at its several stages, and the circumstances attending the sale, but without intimating that the wife may in any case be held responsible for the wholly unauthorized and unapproved conduct of the husband, *Page 474 
we hold that at least the circumstances set forth sufficed to put upon appellant the burden of showing her lack of complicity in that conduct of her husband of which she now complains, and, of course, if, with her approval, his conduct on that occasion caused prospective bidders to stand aloof, and so prevented the property bringing a better price, she cannot now be heard to complain of the result. Helena Coal Co. v. Sibley, 132 Ala. 651,32 So. 718.
So upon the whole we feel constrained to make a decree affirming the action of the trial court.
Affirmed.
ANDERSON, C. J., and THOMAS, and MILLER, JJ., concur.